Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered.
 
Claims 1-20 are pending. Claims 3-4, 6-9 and 20 are withdrawn from consideration as being drawn to nonelected invention and nonelected species. Claims 1, 2, 5, 13, 17, 18 and 19 are currently amended.

The objection to the abstract of the disclosure is withdrawn in view of Applicant’s amendment. 

The rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 1-2, 5 and 10-19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709) in view of  Rajaiah et al. (US 2002/0176827) is withdrawn in view of Applicant’s amendment and arguments therein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-2, 5 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liebmann et al. (WO 2010/015709), hereinafter “Liebmann” in view of  Rajaiah et al. (US 2002/0176827), hereinafter “Rajaiah” in further view of Tanaka et al. (US Patent No. 6,898,819), hereinafter “Tanaka.” Please note that US 2011/0129510, the English equivalent of WO 2010/015709, will be used for citation purposes.
	 Liebmann teaches active ingredient-containing fibrous sheetlike structures comprising a fibrous, polymeric, soluble and/or degradable active ingredient carrier and a low molecular weight active ingredient which is associated with the carrier and can be released by the fibrous sheetlike structure, or a plurality of active ingredients, for example 2, 3, 4 or 5 active ingredients, from the same or different active ingredient classes or with the same or different mode of action, wherein the carrier is a composite polymer which comprises a mixture of two or more, for example 2, 3, 4 or 5, polymer components, wherein these at least two polymer components differ in at least one property like solubility in aqueous or noaqueous solvents (see paragraphs [0054]-[0055], page 3). The active ingredient in the fibrous sheetlike structure may be integrated polymer nonwovens (see paragraph [0082], page 4). In the fibrous sheetlike structures, the active ingredient is especially present in the fibers in molecular dispersion (i.e. the active ingredient molecules are present individually in the polymer matrix, i.e. are dissolved therein) or in nanoparticulate dispersion (i.e. the molecules are aggregated to particles (clusters) with dimensions in the range of a few nanometers) (see paragraph [0084], page 4). Liebmann also teaches active ingredient-containing formulations comprising a fibrous sheetlike structure as defined above in processed form (see paragraph [0085], page 4). One example of the formulation is a cosmetic (especially skin- and hair-cosmetic) formulation (see paragraph [0086], page 4). The fibers in the fibrous sheetlike structures may consist of one, two, three or more phases (see paragraph [0118], page 5). In one embodiment, the fiber of the fibrous sheetlike structures consists of at least two phases (also reads on “layers”), in which case one phase consists of amorphous or semicrystalline or crystalline active ingredient, and the other phase constitutes an active ingredient-free polymer matrix (see paragraph [0121], page 5). The sheetlike structure is prepared to have a maximum thickness (e.g. protein films, protein fibers, protein nonwovens) (see paragraph [0314], page 15).  The water content of the fibers in the sheetlike structure is 10.7% (by calculation), (see Example 1, paragraph [0322], page 16; i.e., 0.998g water/9.3168 g 
	Rajaiah, an analogous art, teaches a cosmetic active to the teeth or oral cavity (see abstract; paragraph [0008], page 1), like whitening agents, pigments, dyes (see paragraph [0009], silica as pigment or viscosity modifier (see paragraphs [0076] and [0078], page 8) and surfactants, commonly referred to as sudsing agents (i.e., lathering agents; see paragraph [0085], page 9). 

With respect to difference (1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated, as the active agent, a cosmetic active to the teeth or oral cavity like whitening agent because Liebmann specifically desires active agents for cosmetic formulations and Rajaiah teaches such cosmetic active agent like whitening agent to the teeth or oral cavity. It would also have been obvious to one of ordinary skill in the art at the time the invention was made to have prepared the fibrous sheetlike structure or polymer nonwoven of Liebmann by melt-blown process because it is known from Tanaka that nonwoven webs can be prepared not only by being spunbond  but also by being melt-blown. 
With respect to difference (2), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the average disintegration time or average dissolution time of the nonwoven web of Liebmann to be within those recited because similar fibrous sheetlike structures comprising fibrous, polymeric, soluble active ingredient substrate and similar active ingredients have been utilized, hence would exhibit similar properties.
	With respect to difference (3), it would have been obvious to one of ordinary skill in the art at the time the invention was made to reasonably expect the thickness of the nonwoven web of Liebmann to be within those recited because Liebmann teaches that the sheetlike structure is prepared to have a maximum thickness as disclosed in paragraph [0314], hence, while the 
With respect to difference (4), it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated pigments, dyes, silica, and/or surfactant as further active agents to the cosmetic formulation because these are the other suitable oral active cosmetic agents as taught by Rajaiah to provide their intended uses, i.e., as pigments, viscosity modifier or as sudsing agent. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5 and 10-19 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                                                   /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761